Per Curiam.
Counsel for appellee insists9that the transcript shows on its face that no question is presented for review, for the reason that there is no seal attached to the certificate of the clerk. The certificate is signed by the clerk of the Lake Superior Court and states that the seal is affixed, but it is in fact without any such seal. As what purports to be a transcript of the record is not authenticated by the seal of the lower court, no question is presented. Fidelity, etc., Union v. Byrd, 154 Ind. 47; East Chicago, etc., Co. v. Siwy, 23 Ind. App. 564; Conkey v. Conder, 137 Ind. 411; Watson v. Finch, 150 Ind. 183; Carpenter v. Schaeffer, 154 Ind. 694; §§661, 7932 Burns 1894; Ewbank’s Manual, §117.
The appeal is dismissed.